                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MICHAEL L. WILSON,

                 Plaintiff,

                        v.                         CAUSE NO. 3:19-CV-1138-JD-MGG

 ENGS, et al.,

                 Defendants.

                                   OPINION AND ORDER

       Michael L. Wilson, a prisoner without a lawyer, filed a complaint alleging he was

denied emergency medical treatment for chest pain and shortness of breath by Sgt. Engs

and Officer Lych on October 27, 2019. A filing by an unrepresented party “is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       Wilson alleges that, around 2:40 a.m. on October 27, 2019, he woke up with chest

pain and shortness of breath. He told Officer Lych, and she said that she would have

Sgt. Engs call medical. Just minutes later, Wilson passed out, causing him to fall and hit

his head. When he came too, several officers were at his cell door. Even then, Sgt. Engs

would not call a signal or take Wilson for medical care. He was instead placed in a
holding cell and told to wait until morning. He waited until approximately 6:00 a.m. to

receive care.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotations

omitted). Here, Wilson’s allegations state a claim against Sgt. Engs and Officer Lych.

       For these reasons, the court:

       (1) GRANTS Michael L. Wilson leave to proceed against Sgt. Engs and Officer

Lych in their individual capacities for compensatory damages for his claim of denying

him medical treatment for his chest pain, shortness of breath, and head injury on

October 27, 2019, in violation of the Eighth Amendment;

       (2) DISMISSES all other claims;




                                               2
       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Sgt. Engs and Officer Lych at the

Indiana Department of Correction with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d);

      (4) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service if they have such information; and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sgt. Engs and Officer Lych to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED on January 22, 2020

                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
